[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           Sept. 23, 2009
                            No. 08-15317                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

               D. C. Docket No. 04-00087-CR-FTM-29-SPC


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

CHARLES E. DANIELS,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (September 23, 2009)

Before EDMONDSON, BLACK and FAY, Circuit Judges.
PER CURIAM:

      Charles E. Daniels, a pro se federal prisoner convicted of a crack cocaine

offense, appeals the denial of his motion for a sentence reduction, 18 U.S.C. §

3582(c)(2), based on Amendment 706 to the Sentencing Guidelines. The court

denied the motion because Daniels’s career offender designation precluded a

sentence reduction, and no other jurisdictional basis existed for the court to grant

him a reduction. No reversible error has been shown; we affirm.*

          When a sentencing guideline is amended and given retroactive effect, the

district court may reduce an already incarcerated defendant’s term of imprisonment

under the amendment “if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2); see

also U.S.S.G. § 1B1.10(a)(1). A reduction of a term of imprisonment is not

“consistent with applicable policy statements issued by the Sentencing

Commission” -- and is, therefore, unauthorized under section 3582(c)(2) -- if the

retroactive amendment “does not have the effect of lowering the defendant’s

applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). Amendment 706 --

which became retroactive on 3 March 2008, U.S.S.G. App. C, Amend. 713 (Supp.



      *
        We review de novo the district court’s legal conclusions about the scope of
its authority in a section 3582(c)(2) proceeding. United States v. James, 548 F.3d
983, 984 (11th Cir. 2008).

                                            2
1 May 2008) -- reduced by two the base offense levels in crack cocaine sentences

calculated pursuant to the drug quantity table, U.S.S.G. § 2D1.1(c).

      Here, the district court committed no error in denying Daniels’s section

3582(c)(2) motion because he was sentenced based on the offense level for the

career offender guideline and not the offense level for drug quantity. See United

States v. Moore, 541 F.3d 1323, 1327-28 (11th Cir. 2008), cert. denied, McFadden

v. United States, 129 S.Ct. 965 (2009), and cert. denied, 129 S.Ct. 1601 (2009)

(concluding that Amendment 706 did not affect the guidelines ranges of defendants

who were sentenced as career offenders because their final offense levels were not

based on section 2D1.1 and, thus, the sentences were not “based on a sentencing

range that has subsequently been lowered”). On appeal, Daniels argues that,

because the district court granted him a U.S.S.G. § 4A1.3(b)(1) downward

departure on his criminal history category, he was not sentenced as a career

offender, and, thus, was eligible for a sentence reduction under Amendment 706.

Although Daniels’s criminal history category was lowered from VI to V, his

offense level remained at 31 pursuant to the career offender provision. See Moore,

541 F.3d at 1329-30. And Amendment 706 applies only to offense levels

calculated pursuant to the drug quantity table.

      Daniels’s argument that United States v. Booker, 125 S.Ct. 738 (2005), and



                                          3
Kimbrough v. United States, 128 S.Ct. 558 (2007), allow the district court to

reduce his sentence is unavailing. Daniels was ineligible for a sentence reduction

under Amendment 706; and Booker does not, by itself, permit a court to impose a

section 3582(c)(2) sentence reduction. United States v. Jones, 548 F.3d 1366,

1369 (11th Cir. 2008), cert. denied, 129 S.Ct. 1657 (2009). In addition, we have

concluded that neither Booker nor Kimbrough apply to section 3582(c)(2) motions.

See United States v. Melvin, 556 F.3d 1190, 1192-93 (11th Cir. 2009), cert.

denied, (U.S. May 18, 2009) (No. 08-8664).

      Daniels argues that the district court did not explain why it denied his

motion. But the court’s order explained clearly and accurately why it lacked

authority to reduce Daniels’s sentence.

      AFFIRMED.




                                          4